This is a motion to quash "proceedings in error" as authorized by Section 2920 Revised General Statutes of 1920 (Section 4639 Compiled General Laws of 1927). Section 3173 Revised General Statutes of 1920 (Section 4967 Compiled General Laws of 1927) makes a *Page 667 
like proceeding applicable to appeals in chancery. These statutes vest courts of error with power to quash proceedings in error or an appeal in all cases in which error does not lie or when taken against good faith or merely for delay.
To determine whether "error does not lie" or whether taken "against good faith or merely for delay" we make a cursory examination of the record but will not resolve doubtful or debatable questions nor will we examine authorities or arguments supporting counsel's theory of the cause. Willey vs. Hoggson, 89 Fla. 446, 105 So. 126.
Appeal was taken from a final decree entered in a proceeding to foreclose a contract of purchase which by its terms was treated as a mortgage. An examination of the pleadings, the decree appealed from, and the assignments of error disclose that "error does not lie" so the motion to quash must be and is hereby granted.
STRUM, C.J., AND WHITFIELD, ELLIS, BROWN AND BUFORD, J.J., concur.